Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 9/14/2021, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, Niemiec et al. (US 20190292315 A1), see below. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 10-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemiec et al. (US 20190292315 A1).
     	Regarding claim 1, Niemiec discloses a light fixture (abstract) 9figs. 16b-17) , comprising:
a light box (1501) comprising a plurality of white light sources (1504) configured to provide illumination to an environment;
a fan (1502) configured to draw air from the environment into the light box, wherein the fan is located in the light box and wherein the drawn air is output by the light box (post fan 1502 in 1501); and 
a sterilization box (1610/1620) separate from and not contained within the light box (1502) and comprising at least one path configured to receive the drawn air output from the light box (at 1502) and to output sterilized air at one or more openings (at/post 1650), wherein the sterilization box comprises a plurality of ultra violet (UV) radiation sources (1640) configured to irradiate the drawn air with UV radiation along each at least one path to produce the sterilized air 
[0093-0096] (abstract)
(figs. 16b-17; “light box” 1501 (containing/holding 1504, 1502), white light sources 1504, fan 1502, “sterilization box” 1610/1620 (composed of baffles 1610 and 1620), UV lights 1640; Note fan 1502 outputs air from “light box” 1501 into “sterilization box” 1610/1620 and out of 1610/1620 at/post UV filter 1650) .

     	Regarding claim 10, Niemiec discloses wherein each at least one path is non-linear (fig. 16b, air flow path through “sterilization box” between baffles 1610/1620).
Regarding claim 11, Niemiec discloses that each at least one path is serpentine 
     	Regarding claim 12, Niemiec discloses that the at least one air flow path is defined by one or more baffles within the sterilization box (fig. 16b, air flow path through “sterilization box” between baffles 1610/1620).
     	Regarding claim 13, Niemiec discloses that the UV radiation sources (1640) are affixed to sides of the baffles (fig. 16b, baffles 1610/1620).

     	Regarding claim 16, Niemiec discloses that the ultra violet (UV) radiation sources (1640) are configured to irradiate the drawn air with UV radiation along at least a majority of a length of each at least one path (fig. 16b, air flow path through “sterilization box” between baffles 1610/1620) 
     	Regarding claim 17, Niemiec discloses one or more ports (fig. 16b, at 1502, and post 1650 in 1510) through the light box (1501), wherein the sterilized air is provided from the one or more openings through the one or more ports (post 1650 in 1510) to output the sterilized air to the environment.
     	Regarding claim 18, Niemiec discloses that the sterilization box (fig. 16b; 1610/1620) is connected to a “back” plane of the light box (of 1501).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)( 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niemiec et al. (US 20190292315 A1).
     	Regarding claim 20, Niemiec discloses that the sterilization box (fig. 16b; 1610/1620) comprises a 
Regarding claim 20, Niemiec  differs from the claimed invention by not showing a ”removable” top cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for ”removable top cover, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claim(s) 7-8 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemiec et al. (US 20190292315 A1) in view of Zarcone et al. (US 20200009286 A1).
Regarding claims 7-8 and 19, Niemiec discloses the elements of claim 1, see previous.
     	But Niemiec fails to disclose (regarding claim 7) wherein the light box further comprises a diffuser between the white light sources and the environment; (regarding claim 8) further comprising a grate for the fan, wherein the fan grate is in contact with the diffuser; and (regarding claim 19) at least one filter (fig. 16b, UV-screen at 1650) [0095] [0067] configured to filter the sterilized air.
    	Zarcone, however, discloses a light fixture with UV sterilizer (abstract) (fig. 1) and 
	regarding claim 7, Zarcone discloses that the light box (101) further comprises a diffuser (106) between the white light sources (136, 138) [0029] and the environment (post 106) [0035]; 
     	regarding claim 8, Zarcone discloses a grate (fig. 1, 122) for the fan (108) , wherein the fan grate (122) is in contact with the diffuser (106) (122 is shown contacting 106 in fig. 1) (Note sed as a grate/partition, guard, cover for airflow to plenum 132/114’s fan 108); and 
     	regarding claim 19, Zarcone discloses at least one filter (104, 115, 122) configured to filter the sterilized air [0017].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Niemiec, with the claimed diffuser, fan grate and filter, as taught by Zarcone, to use by combining prior art light fixture elements with air intake and exhaust and light output according to known grate, and/or air filtering and diffusor elements to yield predictable air cleaning, purifying and light conditioning results.

2.	Claim(s) 2-6, and 14-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemiec et al. (US 20190292315 A1) in view of Rantala et al. (US 20180147417 A1).
Regarding claims 2, Niemiec discloses wherein the white light sources (fig. 16b-17; 1504) [0012] comprise light emitting diode (LED) 
regarding claim 5, Niemiec discloses wherein each of the plurality of white LED 
     	But Niemiec fails to disclose light emitting diode (LED) chips.
Rantala, however, discloses white light sources comprise light emitting diode (LED) chips [0077] [0092] (reference’s claims 1 and 4) [0028] [0030].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Niemiec, with light emitting diode (LED) chips, as taught by Rantala, to use as a substitution of one known LED type for another (i.e. an LED chip) to obtain predictable illumination results.

Moreover, regarding claims 3-4 and 6, Rantala discloses wherein a spectrum of the illumination includes a peak with a wavelength at approximately 405 nm [0077] [0092] (reference’s claims 1 and 4) [0028] [0030];
regarding claim 4, Rantala discloses wherein a spectrum of the illumination includes a peak with a wavelength at approximately 470 nm [0077] [0092] (reference’s claims 1 and 4) [0028] [0030]; and
regarding claim 6, Rantala discloses wherein a first of the plurality of LEDs (136, 138) [0029] in each white LED chip is configured to produce radiation with a peak at approximately 405 nm, and wherein a second of the plurality of LEDs in each white LED chip is configured to produce radiation with a peak at approximately 470 nm [0077] [0092] (reference’s claims 1 and 4) [0028] [0030]; and is obvious for the reasons discussed supra with reference to claims 2 and/or 5, see previous.

Regarding claims 14, Niemiec discloses wherein the UV radiation sources comprise UV LED in the range from 200 to 280 nm [0099 Note UV-C LED; Note UVC is from between 100-280 nm)]; and 
regarding claim 15, Niemiec discloses wherein each of the UV LED in the range from 240 to 280 nm [0099 Note UV-C LED; Note UVC is from between 100-280 nm)].
     	But Niemiec fails to disclose light emitting diode (LED) chips.
Rantala, however, discloses white light sources comprise light emitting diode (LED) chips [0077] [0092] (reference’s claims 1 and 4) [0028] [0030].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of chips, as taught by Rantala, to use as a substitution of one known LED type for another (i.e. an LED chip) to obtain predictable illumination results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881